IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-67,215-01


EX PARTE ALFONZA LEWIS BROWN, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER F13502 IN THE 115TH JUDICIAL DISTRICT COURT
MARION COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
unauthorized use of a motor vehicle and sentenced to two years' state jail imprisonment on
November 9, 2006. 
	Applicant mailed a letter requesting an appeal to the trial court which was received
and file-stamped by the district clerk on December 1, 2006.  This letter serves as a notice of
appeal under Texas Rule of Appellate Procedure 25.2.  The trial court appointed an attorney
to represent Applicant in his direct appeal.  That attorney filed this application for writ of
habeas corpus requesting an out of time appeal.  Applicant filed a timely notice of appeal,
which should have been filed with clerk of the appropriate court of appeals.
	This application for writ of habeas corpus is dismissed because Applicant's direct
appeal is pending.

DELIVERED: April 25, 2007
DO NOT PUBLISH